Citation Nr: 1307555	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  98-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for right total knee replacement, from May 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1979.

The Veteran submitted a claim for an increased rating for his service-connected right knee disability in July 2001.  A June 2002 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) assigned a 10 percent evaluation for refractory chondromalacia of the right knee, status post meniscectomy, and a separate 10 percent evaluation for right knee arthritis.  The Veteran filed a timely notice of disagreement.  His claim for an increased rating for his right knee disability has been remanded by the Board of Veterans' Appeals (Board) in October 2003, June 2006, November 2009 and again in August 2011.  The most recent decision denied a rating in excess of 10 percent for right knee arthritis for the period from July 5, 2001, to May 8, 2006, and a rating in excess of 10 percent for refractory chondromalacia of the right knee for the period from July 5, 2001, to May 8, 2006.  The claim for a rating in excess of 30 percent for right total knee arthroplasty from May 8, 2006, onward was remanded for additional development of the record.  

By rating decision dated October 2011, the RO assigned a 100 percent evaluation for right total knee replacement for the period from May 8, 2006, through June 30, 2007; a 60 percent evaluation for the period from July 1, 2007, through March 27, 2011; a 100 percent evaluation for the period from March 28, 2011, through April 30, 2012; and a 30 percent evaluation from May 1, 2012.

In March 2012, the Board denied the claim for a schedular evaluation in excess of 60 percent for right total knee arthroplasty for the period from July 1, 2007, through March 27, 2011, and remanded the claim for a rating higher than 30 percent for right total knee arthroplasty from May 1, 2012.  A November 2012 rating action granted service connection for limitation of flexion, evaluated as noncompensable.  The case is again before the Board for appellate consideration.


FINDING OF FACT

The Veteran's right knee disability is manifested by severe pain and limitation of motion.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for right total knee replacement have been met, effective May 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duties to notify and assist were met in this case.  Notice was provided in a letter dated July 2006.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records and VA examination reports.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).
Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation may be assigned for knee replacement (prosthesis) for 1 year following implantation of prosthesis.  Thereafter, a 60 percent evaluation may be assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The record reflects the Veteran underwent a revision of a right total knee arthroplasty in March 2011.  As noted above, a 100 percent schedular evaluation under the provisions of Diagnostic Code 5055 was assigned for the period from March 28, 2011, through April 30, 2012.  Thereafter, a 30 percent evaluation was assigned.  The only issue before the Board is whether a rating in excess of 30 percent is warranted for the residuals of a right total knee replacement from May 1, 2012.  

The Veteran was examined by the VA in March and May 2012.  On the March 2012 examination, the Veteran asserted that despite the surgery, he has experienced increasing right knee pain since August 2011.  He described his pain on the day of the examination as 6/10, and stated it can range from 3-8/10.  He claimed pain will come on if he walks on his right leg for about two blocks.  He stated his pain was 5/10 after sanding for about 30 minutes, after which time he needs to rest.  Weight bearing more than 40 pounds causes pain, as does going up and down stairs.  The Veteran maintained he exercised less because the +pain increases when he does so.  He insisted he had moderate swelling in the knee with increased activity.  

An examination demonstrated that range of motion of the right knee was from 0 to 55 degrees.  It was indicated that pain began at 140 degrees.  The Veteran was able to perform repetitive use testing, after which range of motion was from 0 to 65 degrees.  The examiner stated there was no additional limitation in range of motion after repetitive use testing.  He described the Veteran's functional loss as consisting of less movement than normal, weakened movement, excess fatigability, incoordination, disturbance of locomotion and interference with sitting, standing and weight bearing.  The Veteran had tenderness to palpation, but muscle strength was normal.  No instability was reported.  It was indicated the Veteran used a cane and a hinged brace regularly.  The diagnosis was osteoarthritis.  The examiner commented that the Veteran's right knee condition might limit standing and walking in physical employment and might require position adjustment during sitting.

The findings on the May 2012 VA examination are virtually identical, except that it was reported that painful motion started at 45 degrees of flexion.  In addition, following repetitive use testing, range of motion was from 0 to 55 degrees.

The Board acknowledges there is some discrepancy in the examination findings in that pain was reported to begin at 140 degrees on the March 2012 VA examination, but at 45 degrees on the May 2012 examination.  Since flexion was only to 55 on the earlier examination, the Board finds that the notation of pain at 45 degrees is more likely to be an accurate statement.  It has been reported the Veteran wears a brace and uses a cane, and it is readily apparent he has limited his activities due to the severity of his right knee disability.  The Veteran's right knee disability is manifested by limitation of motion and pain.  In light of the Veteran's statements to the effect he can walk only very short distances before his symptoms begin, and that he experiences constant right knee pain, resolving all reasonable doubt in his favor, the Board concludes the residuals of the right total knee replacement are severe, warranting a 60 percent evaluation.  

There is no basis for a higher rating.  Since more than one year has elapsed since the right knee replacement, this is the maximum schedular evaluation that can be assigned.  See Diagnostic Code 5055.  The Board has also considered whether any other Diagnostic Code would provide a basis for a higher rating.  The maximum evaluation for ankylosis of the knee is 60 percent.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2012).  Thus, the highest evaluation that may be assigned under the amputation rule, for the knee, is 60 percent.  The Board finds, therefore, that 60 percent is the appropriate rating for the Veteran's service-connected right total knee arthroplasty.

The Board has also considered whether the Veteran's service-connected right knee arthroplasty presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to either disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not argued, and the record does not otherwise reflect, that his service-connected right total knee replacement rendered him totally unemployable.  Accordingly, consideration of TDIU is not before the Board.



ORDER

A 60 percent evaluation for right total knee replacement is granted from May 1, 2012, subject to the governing law and regulations pertaining to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


